On Motions for Rehearing.
Both appellant and appellees have filed their motions for rehearing. A further study of the record reveals the fact that this case has been tried twice. The. record before us indicates it was hotly contested *184with all parties represented by able lawyers. There is no reason to believe that the evidence upon a third trial would be substantially different. We therefore withdraw the last sentence in the opinion of February 16, 1959, and substitute therefor the following: Accordingly, the judgment of the trial court is reversed and rendered.